                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

DANNY WILLIAM CHERRY,                                 )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )       No. 1:15-cv-01766-SEB-TAB
                                                      )
DR. LEVINE,                                           )
CORIZON HEALTH, INC.,                                 )
                                                      )
                              Defendants.             )

                          ENTRY ON POST JUDGMENT MOTION

       This action was dismissed on February 28, 2017, in favor of the defendants on summary

judgment. Dkt. 47. On August 23, 2019, the plaintiff filed a motion asking the Court’s assistance

with the fact that in the Court’s summary judgment ruling, certain sensitive medical information

was discussed which he alleges has caused him severe mental distress. Dkt. 62. He alleges that this

violated the Federal Health Information Protection Act. Id.

       By filing a claim that placed his medical condition at issue, the plaintiff inadvertently

caused the defendants to include specific confidential information in their briefs in support of

summary judgment and the Court to include that information in its ruling. It is unfortunate that this

has occurred, but at this time, the Court is not aware of any basis or authority on which to now

place such information under seal or any other type of restriction. Moreover, there is no “Federal

Health Information Protection Act” in the United States.

       The Seventh Circuit has held that prisoners have a limited, not well-defined, constitutional

right to the confidentiality of medical records. See Shields v. Dane Cty. Jail Mental Health Dept,

No. 17-CV-266-WMC, 2018 WL 5307807, at *1 (W.D. Wis. Oct. 26, 2018) (citing Anderson v.

Romero, 72 F.3d 518, 523 (7th Cir. 1995) (affirming grant of qualified immunity based on claim
that defendants had disclosed inmate’s HIV-positive status)). Here, where the medical information

was not disclosed gratuitously as humor or gossip, these circumstances do not appear to rise to the

level of any constitutional violation. See Montgomery v. Zyck, No. CIV. 09-CV-129-GPM, 2009

WL 2448566, at *1 (S.D. Ill. Aug. 11, 2009) (the Seventh Circuit has yet to squarely address the

issue of whether an inmate has a privacy right in his medical records, but discussing other circuits

who have curtailed prisoners’ confidentiality rights by policies or regulations that are shown to be

reasonably related to legitimate penological interests).

       To the extent the plaintiff’s post-judgment motion must be treated as a Rule 60(b)(1)

motion which allows a Court to relieve a party from final judgment based on mistake, inadvertence,

surprise, or excusable neglect, “a motion for relief ‘must be made within a reasonable time’ after

entry of judgment, which the rule defines for subsections (1) through (3) as no later than one year

after the entry of judgment.” Mendez v. Republic Bank, 725 F.3d 651, 657 (7th Cir. 2013) (quoting

Rule 60(c)(1)). Not only is the plaintiff not actually seeking relief on a substantive basis from the

final judgment, but his motion is untimely.

       Under these circumstances, the plaintiff’s motion for Court assistance, dkt. [62], must be

denied.

       IT IS SO ORDERED.


       Date:       11/18/2019                       _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

DANNY WILLIAM CHERRY
249323
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com
